Citation Nr: 0300720	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-03 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 
percent for chronic low back strain, lumbar spinal 
stenosis and osteoarthritis of the lumbar spine, prior to 
October 25, 2000.

2.  Entitlement to an increased initial rating for chronic 
low back strain, lumbar spinal stenosis and osteoarthritis 
of the lumbar spine from October 25, 2000.


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1945.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Regional Office (RO) which granted service connection for 
chronic low back strain, lumbar spinal stenosis and 
osteoarthritis of the lumbar spine, and assigned a 40 
percent evaluation, effective March 15, 1999.  In this 
regard, with resolution of doubt in the veterans favor, 
the Board construes an April 2, 2001 claim for a total 
rating for compensation purposes based on individual 
unemployability as also constituting a timely substantive 
appeal with regard to the May 2000 rating decision 
relative to the back.  A Decision Review Officer rating 
decision, in July 2002, increased the evaluation for the 
veteran's service-connected low back disability to 60 
percent, effective October 25, 2000.  

The veteran submitted a claim for a total rating based on 
individual unemployability due to service-connected 
disability on April 2, 2001.  While this claim was 
initially denied by the RO in an October 2001 rating 
action, the Board points out that a Decision Review 
Officer, in a decision dated in July 2002, granted the 
claim, effective October 25, 2000.  Accordingly, this 
decision is limited to the issues noted on the preceding 
page.


FINDINGS OF FACT

1.  Prior to October 25, 2000, the veteran's low back 
disability was manifested by limitation of motion and 
pain, and was not productive of more than severe 
disability.

2.  Since October 25, 2000, the veteran's low back 
disability has been manifested by pain, limitation of 
motion, and is not more than pronounced in severity. 

3.  There is no evidence of ankylosis of the spine.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 40 percent for chronic 
low back strain, lumbar spinal stenosis and osteoarthritis 
of the lumbar spine prior to October 25, 2000 is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).

2.  An initial rating in excess of 60 percent for chronic 
low back strain, lumbar spinal stenosis and osteoarthritis 
of the lumbar spine from October 25, 2000 is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect both prior and 
subsequent to September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of the 
Department of Veterans Affairs (VA) to notify the veteran 
and the representative of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's 
duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which are effective August 29, 2001.  VA 
has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case, and supplemental statements of the case, apprised 
the veteran of the law applicable in adjudicating the 
appeal.  In the supplemental statement of the case dated 
in March 2002, the veteran was apprised of the pertinent 
provisions of the VCAA and of that evidence he needed to 
submit and the development the VA would undertake.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the veteran 
of the information and evidence necessary to substantiate 
his claim, as well as the actions expected of him and 
those the VA would provide, have been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records 
as well as post-service VA and private treatment records.  
The veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been 
developed to the extent possible and that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).

Factual background

The veteran submitted a claim for service connection for 
back disability on March 15, 1999.

The veteran was afforded an orthopedic consultation by the 
VA in March 2000.  He reported that he had received 
intermittent care for his back by various medical 
providers, and he noted that his back problem dated to 
service.  An examination revealed diminished range of 
motion in the lumbar region.  Forward flexion was from 0-
70 degrees and it was clinically noted he had probably 10 
degrees of lateral bending.  Hyperextension was to 5 
degrees.  Straight leg raising was positive at 45 degrees.  
It was noted that the veteran could stand on his heels and 
toes.  Deep tendon reflexes were sluggish bilaterally.  
There was no evidence of sensory loss.  All muscle groups 
were graded as normal.  X-ray studies of the lumbar spine 
showed straightening of the usual lumbar curve.  
Osteoarthritic changes were noted in the lower lumbar 
spine.  The veteran had advanced degenerative disc disease 
at L5-S1 and disc disease at L4-5.  The examiner reviewed 
a magnetic resonance imaging that showed spinal stenosis 
at multiple levels and anterior wedging at the body of L2.  
The diagnoses were chronic low back strain, spinal 
stenosis of the lumbar spine, osteoarthritis of lumbar 
spine and anterior wedging of L2.  

Based on this evidence, the RO, by rating action dated in 
May 2000, granted service connection for chronic low back 
strain, lumbar spinal stenosis and osteoarthritis of the 
lumbar spine, and assigned a 40 percent evaluation, 
evaluated as 40 percent disabling, effective March 15, 
1999.  

Private medical records dated in 2000 have been associated 
with the claims folder.  The veteran received an epidural 
steroid injection in December 2000, and it was reported 
that he had undergone similar injections in October and 
November 2000.  It was indicted that he had found some 
relief from the previous injection.  It was noted that he 
had started to exercise.  The veteran related that his 
pain was sometimes quite debilitating, with a sharp and 
aching pain that was sometimes in the neck but generally 
in the low back and right thigh.  The pain was reportedly 
worse in the morning and much worse with walking and 
physical activity.  Heat and medications helped.  He 
claimed that he had weakness, muscle spasm and tightness, 
as well as increased bowel and bladder problems.  The 
examiner indicated that this might be related either to 
the prostate or the back.  The veteran had tried 
chiropractic manipulation, acupuncture and heat therapy, 
but the pain had been slowly increasing.  

VA outpatient treatment records dated in 2000 and 2001 are 
of record.  In April 2000, the veteran stated that he had 
been given a cortisone injection from an orthopedic 
surgeon two months earlier and that it had helped for a 
while but the pain was coming back.  The pain was rated at 
8.  In March 2001, the examiner stated that the pain level 
documented did not match the clinical presentation.  It 
was reported that the veteran got up on the table with 
minimal difficulty and did not mention pain.  He did not 
wince with this movement.  

A VA general medical examination was conducted in August 
2001.  The claims folder was reviewed.  An examination of 
the musculoskeletal revealed that the veteran failed to 
exhibit any atrophy of the major muscle groups, although 
there was diminution of the strength on the left side.  
The remainder of the musculoskeletal examination was 
normal for the veteran's age.  It was indicated that the 
veteran had suffered a stroke in July 2001.  The pertinent 
diagnoses were degenerative joint disease and spinal 
stenosis.

In a statement dated in October 2001, a private physician 
reported that the veteran had degenerative spinal stenosis 
and commented that he probably should have had surgery on 
the back.  

Another private physician reported in a November 2001 
statement that magnetic resonance imaging revealed 
progressing spinal stenosis from L-2 through L-5, with 
radicular symptoms.  The physician noted that while the 
veteran had received significant improvement from the 
injections, he was still walking in considerable pain.  It 
was stated that the veteran had pain running from the knee 
down on one leg and he was moving stiffly.  The magnetic 
resonance imaging showed progressive deterioration of the 
back.  The examiner added that the veteran had gotten 
progressively worse with the passage of time.  

Additional VA outpatient treatment records disclose that 
the veteran was seen in January and February 2002. On the 
more recent visit, the veteran rated his back pain at 9.

In January 2002, another letter was submitted from the 
physician who wrote the November 2001 letter.  He noted 
that the veteran was not able to do any lifting without 
back pain.  It was stated that over the years the veteran 
was increasingly limited in what he could do.  It was 
noted that any activity involving lifting caused pain.  

Magnetic resonance imaging of the lumbar spine in April 
2002 revealed severe diffuse degenerative change on the 
right, narrowing of the right and left lateral recess at 
the L4-L5 level and narrowing of the spinal canal at the 
L2-L3 level.  

In May 2002, a physician's assistant wrote a letter 
indicating that the magnetic resonance imaging revealed 
multi-level degenerative spine.  It was noted that there 
did not seem to be anything surgically that could be done 
for pain relief.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating 
assigned when service connection was granted for a low 
back disability, the Board must evaluate the relevant 
evidence since the effective date of the award; it may 
assign separate ratings for separate periods of time based 
on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  Where 
severe; recurring attacks, with intermittent relief, a 40 
percent evaluation is assignable.  Diagnostic Code 5293, 
as in effect prior to September 23, 2002.

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated either on the total 
duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent evaluation may be assigned with 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  A 40 percent 
evaluation is assignable with incapacitating episodes 
having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 months, a 20 percent evaluation may be assigned.  With 
incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, a 10 percent evaluation may be assigned.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.  
Diagnostic Code 5293, effective September 23, 2002.

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss 
of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Diagnostic 
Code 5295.

A 100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type).  A 60 percent rating is assignable for 
ankylosis at a favorable angle.  Diagnostic Code 5286.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims held that 
"where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to appellant" shall apply.  However, the 
old law must be applied prior to the effective date of the 
new law.  See Green v. Brown, 10 Vet. App. 111, 116-119 
(1997).

With respect to the claim for a rating in excess of 40 
percent for the veteran's service-connected low back 
disability prior to October 25, 2000, the Board 
acknowledges that the March 2000 VA orthopedic 
consultation demonstrated limitation of motion and 
positive straight leg raising.  The fact remains, however, 
that there was no evidence of a sensory loss or absent 
ankle jerk.  There was no indication of any abnormality of 
the muscles, and the veteran was able to stand on his 
heels and toes.  Contrary to the assertions of the 
veteran, these medical findings establish that the low 
back disability was not more than severe.  The Board has 
given greater weight to the medical findings than the 
veteran's allegations regarding the severity of his 
disability.  As such, the preponderance of the evidence is 
against an initial rating in excess of 40 percent prior to 
October 25, 2000.

As noted above, a 60 percent evaluation was assigned 
effective October 25, 2000.  This was the date the veteran 
received his initial epidural injection for his low back 
disability.  It must be observed that this is the maximum 
schedular evaluation pursuant to Diagnostic Code 5293, 
including the recent amendment to this provision.  
Ankylosis at an unfavorable ankylosis must be shown in 
order to warrant a higher rating.  There is no clinical 
evidence in the record that suggests that the veteran's 
spine is ankylosed.  In this regard, the Board notes that 
when seen in March 2001, the veteran was able to get on 
the examination table without much difficulty.  He did not 
describe pain when performing that motion.  In concluding 
that a higher rating is not warranted for either period 
involved in this case, the Board does not intend to 
minimize the severity of the veteran's pain.  Rather, 
however, the Board concludes that the clinical findings on 
examination are of greater probative value than the 
veteran's statements concerning the severity of his low 
back disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 60 percent, from October 25, 2000.  



ORDER

An initial rating in excess of 40 percent for chronic low 
back strain, lumbar spinal stenosis and osteoarthritis of 
the lumbar spine, prior to October 25, 2000, is denied.

An initial rating in excess of 60 percent for chronic low 
back strain, lumbar spinal stenosis and osteoarthritis of 
the lumbar spine from October 25, 2000 is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

